      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 1 of 45



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

SAQIB ALI,                                *
                    Plaintiffs,
                                          *
             v.
                                          *       No. 1:19-cv-00078-CCB

LAWRENCE HOGAN, ET AL.,                   *
                    Defendants.           *

     *    *       *       *       *   *       *      *     *     *      *        *

                      MEMORANDUM IN SUPPORT OF
                  GOVERNOR HOGAN’S MOTION TO DISMISS
                     THE FIRST AMENDED COMPLAINT




                                              Respectfully submitted,

                                              BRIAN E. FROSH
                                              Attorney General of Maryland

                                              ADAM D. SNYDER
                                              Assistant Attorney General
                                              200 Saint Paul Place, 20th Floor
                                              Baltimore, Maryland 21202
                                              asnyder@oag.state.md.us
                                              (410) 576-6398
                                              (410) 576-6955 (facsimile)

November 26, 2019                             Attorneys for Defendant
          Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 2 of 45



                                          TABLE OF CONTENTS

                                                                                                          Page

STATEMENT OF FACTS .................................................................................................. 2

         The Court’s October 1, 2019 Memorandum Opinion .............................................. 4

         The First Amended Complaint ................................................................................. 6

ARGUMENT....................................................................................................................... 7

I.       STANDARD OF REVIEW ............................................................................................. 7

II.      MR. ALI DOES NOT SATISFY THE RELAXED STANDING PRINCIPLES THAT
         APPLY TO CHALLENGES UNDER THE FIRST AMENDMENT........................................ 8

         A.        Mr. Ali Has Not Alleged a Credible Threat of Prosecution Sufficient
                   to Establish Standing Under the First Amendment. .................................... 10

         B.        The Allegations of the First Amended Complaint Do Not Establish
                   First Amendment Standing Under a “Chilling” Theory. ............................ 17

III.     MR. ALI’S CLAIM AGAINST THE GOVERNOR IS BARRED BY THE ELEVENTH
         AMENDMENT TO THE UNITED STATES CONSTITUTION. .......................................... 22

IV.      THE EXECUTIVE ORDER DOES NOT VIOLATE THE FIRST AMENDMENT
         BECAUSE IT DOES NOT RESTRICT PROTECTED SPEECH. ........................................ 23

V.       THE EXECUTIVE ORDER IS NOT UNCONSTITUTIONALLY VAGUE. ......................... 25

CONCLUSION ................................................................................................................. 29
          Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 3 of 45



                                                           Cases

Adams v. Bain, 697 F.2d 1213 (4th Cir. 1982) .................................................................... 7

Amawi v. Pflugerville Independent School District,
  373 F. Supp. 3d 717 (W.D. Tex. 2019)............................................................ 20, 21, 22

American Muslims for Palestine v. Arizona State Univ.,
  No. CV-18-00670-PHX-DWL, 2018 WL 6250474 (D. Ariz. Nov. 29, 2018) ............ 17

Arkansas Times LP v. Waldrip, 362 F. Supp. 3d 617 (E.D. Ark. 2019) ........................... 22

Ashcroft v. Iqbal, 556 U.S. 662 (2009)................................................................................ 7

Babbitt v. United Farm Workers Nat'l Union, 442 U.S. 289 (1979)....................... 8, 10, 17

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)................................................................ 7

Benham v. City of Charlotte, 635 F.3d 129 (4th Cir. 2011) .................................... 9, 17, 18

Blum v. Holder, 744 F.3d 790 (1st Cir.) ...................................................................... 14, 15

Borkowski v. Baltimore County, Maryland, No. CV DKC 18-2809,
   2019 WL 4750296 (D. Md. Sept. 30, 2019) .................................................................. 7

Broadrick v. Oklahoma, 413 U.S. 601 (1973) ............................................................. 26, 29

Citizen Center v. Gessler, 770 F.3d 900 (10th Cir. 2014) ........................................... 18, 20

Clapper v. Amnesty Int'l USA, 568 U.S. 398 (2013) ......................................................... 14

Cooksey v. Futrell, 721 F.3d 226 (4th Cir. 2013)................................................ 8, 9, 10, 16

Davison v. Randall, 912 F.3d 666 (4th Cir. 2019) ............................................................ 11

Dombrowski v. Pfister, 380 U.S. 479 (1965) .................................................................... 20

Erznoznik v. City of Jacksonville, 422 U.S. 205 (1975) .................................................... 26

Ex parte Young, 209 U.S. 123 (1908) ............................................................................... 22

Fernandes v. Limmer, 663 F.2d 619 (5th Cir. 1981) ......................................................... 20

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
   528 U.S. 167 (2000) ....................................................................................................... 8

Hamilton v. Verdow, 287 Md. 544 (1980)......................................................................... 12
                                                               ii
          Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 4 of 45



Hishon v. King & Spalding, 467 U.S. 69 (1984) ............................................................... 24

Holder v. Humanitarian Law Project, 561 U.S. 1 (2010) ................................................. 17

International Longshoremen’s Association, AFL-CIO v. Allied
    International, Inc., 456 U.S. 212 (1982)...................................................................... 23

Johnson v. District of Columbia, 71 F. Supp. 3d 155 (D.D.C. 2014) ............................... 15

Jordahl v. Brnovich, 336 F. Supp. 3d 1016 (D. Ariz. 2018) ............................................. 22

Kenny v. Wilson, 885 F.3d 280 (4th Cir. 2018) ................................................................. 16

Kolender v. Lawson, 461 U.S. 352 (1983) ........................................................................ 26

Koontz v. Watson, 283 F. Supp. 3d 1007 (D. Kan. 2018) ................................................. 22

Laird v. Tatum, 408 U.S. 1 (1972) .......................................................................... 9, 18, 19

Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) .......................................................... 8

Martin v. Lloyd, 700 F.3d 132 (4th Cir. 2012) .................................................................. 26

Master Printers of Am. v. Donovan, 751 F.2d 700 (4th Cir. 1984)................................... 28

NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982) .............................................. 23

Navegar, Inc. v. United States, 103 F.3d 994 (D.C.Cir. 1997) ......................................... 14

Norwood v. Harrison, 413 U.S. 455 (1973) ...................................................................... 24

People for the Ethical Treatment of Animals, Inc. v. Stein,
   737 F. App’x 122 (4th Cir. 2018) ................................................................................ 16

Roberts v. U.S. Jaycees, 468 U.S. 609 (1984) ............................................................. 24, 25

Rumsfeld v. Forum for Academic and Institutional Rights, Inc.,
  547 U.S. 47 (2006) ....................................................................................................... 23

Sea-Land Serv., Inc. v. I.C.C., 738 F.2d 1311 (D.C. Cir. 1984) ....................................... 12

Shuttlesworth v. City of Birmingham, Ala., 394 U.S. 147 (1969) ..................................... 20

Sinai v. New England Telephone & Telegraph Co., 3 F.3d 471 (1st Cir. 1993) ............... 25

Smith v. Frye, 488 F.3d at 272 (4th Cir., 2007) ................................................................. 18


                                                              iii
          Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 5 of 45



Speech First, Inc. v. Schlissel, 939 F.3d 764 (6th Cir., 2019) ........................................... 18

United States v. Williams, 553 U.S. 285 (2008) ................................................................ 26

Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,
    455 U.S. 489 (1982) .................................................................................................... 26

Virginia v. American Booksellers Ass’n, Inc., 484 U.S. 383 (1988) ................................. 26

Wag More Dogs, LLC v. Cozart, 680 F.3d 359 (4th Cir. 2012) .......................................... 7

Warth v. Seldin, 422 U.S. 490 (1975)................................................................................ 18

Washington State Grange v. Washington State Republican Party,
  552 U.S. 442 (2008) ..................................................................................................... 29

                                              Constitutional Provisions

U.S. Const., amend. I .................................................................................................. passim

U.S. Const., amend. XI .............................................................................................. 4, 7, 22

U.S. Const., amend. XIV ................................................................................................... 26

                                                           Statutes

50 U.S.C. § 4607 ................................................................................................................. 3

Md. Code Ann., State Fin. & Proc. § 19-103 .................................................................... 21

                                                             Rules

Fed. R. Civ. P. 12(b)(1) ....................................................................................................... 7

Fed. R. Civ. P. 12(b)(6) ................................................................................................. 8, 24

                                                       Miscellaneous

Erica Newland, Executive Orders in Court, 124 Yale L.J. 2026 (2015) ........................... 12




                                                                iv
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 6 of 45




                        MEMORANDUM IN SUPPORT
                 OF GOVERNOR HOGAN’S MOTION TO DISMISS
                      THE FIRST AMENDED COMPLAINT

       This case involves a First Amendment challenge to a gubernatorial executive order

prohibiting State agencies from contracting with a business entity that discriminates against

Israeli subcontractors, vendors, or suppliers in the preparation of its bid for a State contract.

After full briefing on the issues raised by plaintiff’s initial complaint, the Court dismissed

the complaint for lack of standing. See ECF No. 20. The Court concluded that Mr. Ali

had not demonstrated the injury-in-fact required to establish Article III standing because

he had not submitted a bid and because the Governor’s “authoritative construction” of his

own order suggested that Mr. Ali “may well get the state contract.” Id. at 8, 9. The Court

also concluded that Mr. Ali had not sufficiently alleged standing under the relaxed

principles that apply in the First Amendment context. Id. at 9-10. The Court thus gave

Mr. Ali a choice: either submit a bid or, if Mr. Ali “wishes to argue that First Amendment

justiciability rules save his claims, he must file an amended complaint plausibly alleging

that his First Amendment activities have been chilled or that despite the Governor’s

interpretation of the Order, ‘it is likely to deter a person of ordinary firmness from the

exercise of First Amendment rights.’” Id. at 10-11 (citation omitted).

       In response, Mr. Ali filed an amended complaint in which he acknowledges that he

“only boycotts Israel in his personal capacity,” ECF 22 at 9 (¶38), but alleges that signing

the ¶C certification that he has not discriminated against Israeli subcontractors, vendors, or

suppliers—even though he could truthfully do so—“would be intimidating.” Id. The
          Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 7 of 45



intimidation he alleges, however, is based entirely on the speculative possibility that the

Governor or a reviewing court might someday interpret the certification such that “the

‘other actions’ clause”—i.e., that the vendor has not “taken other actions intended to limit

commercial relations” on the basis of Israeli national origin—would be applied on its own.

Id. at 8-9 (¶37). That interpretation, however, cannot be squared with the text of the

certification, which fixes the “‘other actions’ clause” within a larger list of discriminatory

actions that a vendor may not take “in the solicitation, selection, or commercial treatment

of any subcontractor, vendor, or supplier” and “[i]n preparing its bid.” See Executive Order

01.01.2017.25(C). And such a contrived interpretation—even if subsequently adopted—

could never form the grounds to prosecute Mr. Ali for submitting a bid with a certification

that was truthful and legally sufficient at the time it was submitted. Because the only

“chilling” that Mr. Ali now alleges is wholly speculative and implausible, he has not

established standing under even the relaxed principles applicable to First Amendment

claims.

                                STATEMENT OF FACTS

       The facts underlying the First Amended Complaint remain largely as they were

described in the Governor’s motion to dismiss the initial complaint. See ECF 9-1. The

executive order at issue in this case—No. 01.01.2017.25, “Prohibiting Discriminatory

Boycotts of Israel in State Procurement” (“Executive Order” or “E.O.”), attached as Exhibit

A hereto—provides that “Executive agencies may not execute a procurement contract with

a business entity unless it certifies, in writing when the bid is submitted or the contract is

renewed, that: (1) it is not engaging in a boycott of Israel; and (2) it will, for the duration

                                              2
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 8 of 45



of its contractual obligations, refrain from a boycott of Israel.” E.O. at 3 (¶B). The term

“boycott of Israel” is defined as follows:

       “Boycott of Israel” means the termination of or refusal to transact business
       activities, or other actions intended to limit commercial relations, with a
       person or entity because of its Israeli national origin, or residence or
       incorporation in Israel and its territories. “Boycott of Israel” does not include
       actions taken:
       i. that are not commercial in nature;
       ii. for business or economic reasons;
       iii. because of the specific conduct of the person or entity;
       iv. against a public or governmental entity; or
       v. that are forbidden by the United States pursuant to 50 U.S.C. § 4607.

E.O. at 2 (¶A.1). The Executive Order goes on to specify the text of the certification that

“shall” appear in “[a]ll requests for bids and proposals”:

       The undersigned bidder hereby certifies and agrees that the following
       information is correct: In preparing its bid on this project, the bidder has
       considered all proposals submitted from qualified, potential subcontractors
       and suppliers, and has not, in the solicitation, selection, or commercial
       treatment of any subcontractor, vendor, or supplier, refused to transact or
       terminated business activities, or taken other actions intended to limit
       commercial relations, with a person or entity on the basis of Israeli national
       origin, or residence or incorporation in Israel and its territories. The bidder
       also has not retaliated against any person or other entity for reporting such
       refusal, termination, or commercially limiting actions.

E.O. at 3 (¶C). The ¶C certification is included within the bid/proposal affidavit that all

bidders for State contracts are required to sign. See Bid/Proposal Affidavit at C-1, ¶M

(attached hereto as Exhibit B and available at https://procurement.maryland.gov/wp-

content/uploads/sites/12/2018/04/AttachmentC-Bid_Proposal-Affidavit.pdf).

       The briefing and argument on the State’s motions to dismiss Mr. Ali’s initial

complaint crystalized several aspects of how the Executive Order has been interpreted and

                                               3
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 9 of 45



implemented. First, the parties agreed that the Order, on its face, only “prohibits one form

of national-origin discrimination: discrimination against Israel.”1 ECF 11 at 15 (Mr. Ali’s

opposition); see also ECF 9-1 at 30 (Governor’s memorandum). Second, the certification

set forth in ¶C of the Executive Order is the only Israel-related certification that appears in

the bid/proposal affidavits that vendors must complete and submit to be considered for a

state contract. ECF 20 at 5.

       The Court’s October 1, 2019 Memorandum Opinion

       On October 1, 2019, the Court granted the defendants’ motions to dismiss on

standing grounds, withholding judgment on the merits of the First and Eleventh

Amendment issues addressed in the briefing. In reaching its conclusion, the Court

observed that ¶B of the Executive Order was broader than the certification set forth at ¶C,

as it prohibits discrimination against Israeli subcontractors “at the time of bidding for, or

during, a state procurement contract,” while ¶C only prohibits such discrimination “in the

bid formation process.” ECF 20 at 5. The Court observed that the ¶C certification “largely

mirrors the general prohibition against national-origin discrimination already contained in

the required Maryland Bid/Proposal Affidavit,” and that, “[s]tanding alone, it does not

likely raise First Amendment concerns.” Id. at 6.

       The Court noted Mr. Ali’s concern that, “certifications aside,” enforcement actions

“could be taken against a contractor on the basis of Section B alone” and that, because ¶B



       1
         It is a misnomer to say that the Executive Order addresses discrimination against
Israel, as opposed to Israelis, when the order specifically excludes from its reach actions
taken “against a public or governmental entity.” E.O. at 2 (¶A.1.iv).

                                              4
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 10 of 45



“purports to bind state executive agencies, not just potential contractors,” it “could expand

the Order’s effect and enforcement potential.” Id. at 7. “At this stage, however,” the Court

concluded, “it is far from evident that Mr. Ali’s bid application would be futile, as the

Governor likely has the prerogative to issue the authoritative construction of his own

executive order, the text of the Order is limited enough to be susceptible to an interpretation

that does not prohibit Mr. Ali’s proffered BDS activism . . . and counsel for the Governor

and Attorney General has expressly disavowed enforcement of Section B against Mr. Ali.”

Id. at 8-9.

       In light of the parties’ positions, the Court concluded that “there is not a sufficient

controversy to go forward on the basis of a direct injury incurred by Mr. Ali,” id. at 8,

“especially if there is a saving construction to be found in the Governor’s interpretation of

his own executive order,” id. The Court dismissed the case without prejudice, leaving Mr.

Ali two choices: “If Mr. Ali seeks to proceed on a direct injury theory, he should submit a

bid. If he wishes to argue that First Amendment justiciability rules save his claims, he

must file an amended complaint plausibly alleging that his First Amendment activities have

been chilled or that despite the Governor’s interpretation of the Order, ‘it is likely to deter

a person of ordinary firmness from the exercise of First Amendment rights.’” Id. at 10-11

(citation omitted). The Court cautioned Mr. Ali, however, that, even if the certification

described in ¶B were required, if he is “unwilling to sign the Section C certification” and

if that certification “is constitutional, any harm from his failure to sign Section B may not

be dispositive.” Id. at 9 n.4.



                                              5
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 11 of 45



       The First Amended Complaint

       Rather than submit a bid and test the accuracy of the Court’s statement that, under

the Governor’s “authoritative interpretation” of the order, Mr. Ali “may well get the state

contract,” id. at 9, Mr. Ali submitted an amended complaint seeking to establish standing

on the theory that, despite the Governor’s interpretation of it, the ¶C certification

nevertheless “chills” his First Amendment rights. ECF 22 at 15 (¶75). Mr. Ali describes

the chilling effect as follows: “Although Ali only boycotts Israel in his personal capacity,

signing this certification would be intimidating,” id. at 9 (¶38), because, if the Governor’s

interpretation is subsequently “changed, or found invalid,” id. at 7 (¶31), and “the ‘other

actions’ clause is not limited by the ‘in the solicitation, selection, or commercial treatment

of any subcontractor, vendor, or supplier’ clause,” id. at 9 (¶38), Mr. Ali might be subject

to “damages, debarment, and even imprisonment,” id. at 7 (¶32). Mr. Ali did not allege,

however, that the existence of the Executive Order has caused him to curtail his boycotting

activities: He has “not ceased boycotting Israel,” ECF 22 at 9 (¶41), and he continues to

“engage[] in and support[] boycotts of Israeli businesses and organizations that contribute

to the oppression of Palestinians,” id. at 2 (¶4).2

       Mr. Ali alleges in the amended complaint that, since his initial complaint, there have

been “four additional bid proposals” that he “would have liked to submit bids for” were it

not for the Executive Order. Id. at 12 (¶57). He alleges that each of the proposals requires




       2
         If Mr. Ali boycotts an Israeli company “because of [its] specific conduct,” that
practice too would lie beyond the scope of the Executive Order. E.O. at 2 (¶A.1.iii).

                                               6
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 12 of 45



the ¶C certification that all “Maryland executive agencies’ solicitation and invitation for

bids documents” must include, id., at 8 (¶34), 12 (¶58), and that the certification described

in ¶B of the Executive Order “is not included in current government contract requests for

bids,” id. at 8 (¶36).

                                       ARGUMENT

I.     STANDARD OF REVIEW

       To survive a motion to dismiss for failure to state a claim on which relief can be

granted, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although the Court is

required to “take the facts in the light most favorable to the plaintiff,” the Court “need not

accept legal conclusions couched as facts.” Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

365 (4th Cir. 2012) (internal quotation marks omitted). “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 679.

       The standard of review applicable under Rule 12(b)(1)3 is similar. The plaintiff

bears the burden of proof as to establishing jurisdiction. Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982). Where a defendant contends that the complaint “fails to allege facts

upon which subject matter jurisdiction can be based,” all the facts alleged in the complaint


       3
       Although the Fourth Circuit has not yet resolved whether Eleventh Amendment
immunity is best asserted through Rule 12(b)(1) or 12(b)(6), this district “favor[s] analysis
under Rule 12(b)(1).” Borkowski v. Baltimore County, Maryland, No. CV DKC 18-2809,
2019 WL 4750296, at *7 (D. Md. Sept. 30, 2019).

                                              7
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 13 of 45



“are assumed to be true and the plaintiff, in effect, is afforded the same procedural

protection as he would receive under a Rule 12(b)(6) consideration.” Id.

II.    MR. ALI DOES NOT SATISFY THE RELAXED STANDING PRINCIPLES THAT
       APPLY TO CHALLENGES UNDER THE FIRST AMENDMENT.

       To establish standing, Mr. Ali must be able to show that “(1) [he] has suffered an

‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180-81 (2000). These three elements make up the “irreducible

constitutional minimum” that Mr. Ali “bears the burden of establishing.”             Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). As the Court observed, if Mr. Ali

wishes to satisfy the traditional Article III requirement that he has suffered a direct injury,

“he should submit a bid.” ECF 20 at 10. His failure to do so forecloses a finding that he

has standing under the three traditional Lujan criteria.

       Nor does Mr. Ali meet the “somewhat relaxed” standing requirements that apply in

First Amendment cases. Cooksey v. Futrell, 721 F.3d 226, 235 (4th Cir. 2013). Those

requirements allow plaintiffs to test the effect of state statutes on their First Amendment

rights by alleging one of two types of injuries: (1) “the plaintiff has alleged an intention to

engage in a course of conduct arguably affected with a constitutional interest, but

proscribed by [the] statute, and there exists a credible threat of prosecution,” Babbitt v.

United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979); or (2) the plaintiff alleges


                                              8
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 14 of 45



that he has engaged in “‘self-censorship, which occurs when a claimant is chilled from

exercising h[is] right to free expression,’” Cooksey, 721 F.3d at 235 (citation omitted). In

both instances, “[a] plaintiff who challenges a statute must demonstrate a realistic danger

of sustaining a direct injury as a result of the statute’s operation or enforcement.” Babbitt,

442 U.S. at 298. To qualify, “[a]ny chilling effect” that the plaintiff alleges “must be

objectively reasonable.” Benham v. City of Charlotte, 635 F.3d 129, 135 (4th Cir. 2011).

“Subjective or speculative accounts . . . are not sufficient,” id.; plaintiffs must show

“‘specific present objective harm or a threat of specific future harm,’” Cooksey, 721 F.3d

at 236 (citations omitted). See also Laird v. Tatum, 408 U.S. 1, 13-14 (1972) (“Allegations

of a subjective ‘chill’ are not an adequate substitute for a claim of specific present objective

harm or a threat of specific future harm.”).

       For two reasons, Mr. Ali has not satisfied even the relaxed standing requirements

that apply in the First Amendment context. First, the threat of prosecution that Mr. Ali

alleges is not credible because it is based on the speculation that the Governor or a

reviewing court, at some point in the future, might adopt an interpretation of the Executive

Order that the Governor has already disavowed and that the Attorney General would

prosecute him—retroactively—for having submitted a bid that was truthful when

submitted. Second, Mr. Ali has not alleged that the Order has actually “chilled” his speech,

and the only thing he has forgone—bidding on state contracts—is not the result of a

credible threat of enforcement. Instead, it only reflects the fact that he values this case

over any State contract, not that a “person of ordinary firmness,” Benham, 635 F.3d at 135,

would refuse to sign the certification. As the Court observed, that certification, standing

                                               9
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 15 of 45



alone, “does not likely raise First Amendment concerns,” ECF 20 at 6, and, if Mr. Ali

would only submit a bid, he “may well get the contract,” id. at 9.

       A.     Mr. Ali Has Not Alleged a Credible Threat of Prosecution
              Sufficient to Establish Standing Under the First Amendment.

       A plaintiff has standing to bring a pre-enforcement First Amendment challenge if

he “has alleged an intention to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by [the] statute, and there exists a credible threat of

prosecution.” Babbitt, 442 U.S. at 298; see also Cooksey, 721 F.3d at 237 (“‘When a

plaintiff faces a credible threat of prosecution under a . . . statute he has standing to mount

a pre-enforcement challenge to that statute.’” (citations omitted)).        Mr. Ali has not

established either aspect of that test.

       Mr. Ali alleges in the amended complaint that he “only boycotts Israel in his

personal capacity,” ECF 22 at 9 (¶38), and that the Executive Order, as implemented,

prohibits “‘only national-origin discrimination against Israelis in the formation of a bid for

a state contract, leaving Mr. Ali and other potential state contractors free to boycott Israel

and Israeli companies outside the bid formation process,’” id. at 6 (¶27) (quoting ECF 20

at 1). Mr. Ali alleges that he disagrees with that interpretation, id. (¶29), and that because

judicial estoppel would not prevent the Governor from reissuing the order at some later

date, id. (¶28), he runs the risk that the Governor’s interpretation might at some point in

the future be “changed, or found invalid,” id. at 7 (¶31). But it is undisputed, from the

allegations of the amended complaint, that the Executive Order, in its present form as




                                              10
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 16 of 45



applied by the Governor, does not proscribe the conduct that Mr. Ali alleges an intention

to continue.

       Indeed, Mr. Ali freely acknowledges that the threat of prosecution he alleges would

arise only if that were to change, namely, “[i]f the ‘other actions’ clause is not limited by

the ‘in the solicitation, selection, or commercial treatment of any subcontractor, vendor, or

supplier’ clause.” Id. at 9 (¶38). For several reasons, however, that future possibility is

“wholly speculative” and thus it cannot supply the “credible threat of prosecution”

necessary to establish standing. Davison v. Randall, 912 F.3d 666, 678 (4th Cir. 2019).

       First, the interpretation Mr. Ali fears cannot be squared with the plain language of

¶C of the Executive Order, which sets forth the only certification that the Executive Order

requires to be included in every bid/proposal affidavit:

       The undersigned bidder hereby certifies and agrees that the following
       information is correct: In preparing its bid on this project, the bidder has
       considered all proposals submitted from qualified, potential subcontractors
       and suppliers, and has not, in the solicitation, selection, or commercial
       treatment of any subcontractor, vendor, or supplier, refused to transact or
       terminated business activities, or taken other actions intended to limit
       commercial relations, with a person or entity on the basis of Israeli national
       origin, or residence or incorporation in Israel and its territories. The bidder
       also has not retaliated against any person or other entity for reporting such
       refusal, termination, or commercially limiting actions.

E.O. at 3 (¶C) (emphasis added). The phrase “other actions intended to limit commercial

relations” appears within a larger clause that is subject to two prefatory provisions—

italicized above—which together limit the “other actions” phrase to the bid-preparation

process and the bidder’s treatment of subcontractors, vendors, and suppliers. The plain

language of ¶C—standing alone—does not admit any other reasonable interpretation. And


                                             11
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 17 of 45



Mr. Ali knows this, which is why he alleges that the “other actions” interpretation that he

fears would come to pass only if the language of ¶C is “read in harmony” with ¶B—which

does not appear in the bid/proposal affidavits, ECF 22 at 8 (¶36)—and thus is given “an

expansive interpretation,” ECF 22 at 8-9 (¶¶36, 37).

       Second, the Governor has disavowed the expansive application of the Executive

Order that Mr. Ali postulates as the precondition for the threat of prosecution that he

alleges. As the Court observed in its October 1 memorandum, the Governor’s view of his

own Executive Order limits its effect to “prohibit[ing] national origin discrimination in the

bid formation process,” and that, “in its effect,” the order “is but an Israel-specific

reiteration of the general prohibition against national origin discrimination.” ECF 20 at 6.

Unlike the interpretation of statutes, which requires consideration of legislative history and

the competing and often conflicting views of the legislators involved, the interpretation of

an executive order requires only the views of the Executive. See Sea-Land Serv., Inc. v.

I.C.C., 738 F.2d 1311, 1314 (D.C. Cir. 1984) (“The ‘law’ at issue in this instance is an

Executive Order promulgated by the President, and it is to his intent that we must turn for

guidance.”); Erica Newland, Executive Orders in Court, 124 Yale L.J. 2026, 2069-70

(2015) (The courts’ “guiding principle when interpreting executive orders . . . has generally

been to give effect to presidential intent[.]”); see also Hamilton v. Verdow, 287 Md. 544,

556 (1980) (stating that “the Governor bears the same relation to this State as does the

President to the United States”). Thus, as the Court acknowledged was likely the case, the

Governor’s construction of his own directives issued to the Executive Branch agencies that

report to him is “authoritative,” at least where, as here, “the text of the Order is limited

                                             12
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 18 of 45



enough to be susceptible” to such an interpretation and the government has “expressly

disavowed” the broader construction that Mr. Ali fears. ECF 20 at 8-9.

       Third, even if ¶B controlled, when the defined terms “Boycott of Israel” and

“commercial relations” are inserted into it, the provision effectively encompasses only a

bidder’s “[termination of or refusal to transact business activities, or other actions intended

to limit [[its conduct of business, and the terms and conditions by which business is

transacted, with a vendor, supplier, subcontractor, or other business entity]], because of its

Israeli national origin, or residence or incorporation in Israel and its territories].” E.O. at

3 (¶B, incorporating ¶¶A(1), (3)). Although, as the Court observed, “Section C is past

oriented, while Section B prohibits present and future conduct,” ECF 20 at 7, that temporal

difference does not expand ¶B—let alone ¶C—to the purchasing decisions that Mr. Ali

makes in his “personal capacity,” or even in a commercial capacity, if those commercial

decisions are made outside the period of time “when the bid is submitted” and through “the

duration of” the contract being bid.4

       Case law establishes that the Court is not obligated to accept Mr. Ali’s postulated

“expansive interpretation” of ¶C as the basis of his alleged fear of being prosecuted at some

point in the future. The First Circuit, for example, has rejected similar efforts to establish



       4
           Although the Court noted that “a potential contractor reading Section B of the
Order would be led to believe that the Order’s prohibitions were more expansive,” ECF 20
at 2, at least in terms of its temporal reach, id. at 5, executive orders direct Executive Branch
agencies, not the public. It is undisputed that potential contractors who seek to bid on State
contractors will be faced only with the ¶C certification. ECF 22 at 8 (¶36, Mr. Ali
acknowledging that ¶B “is not included in the current government contract requests for
bids”).

                                               13
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 19 of 45



standing through the threat of prosecution under a broad interpretation that the government

has disavowed. In Blum v. Holder, animal rights activists challenged the Animal Enterprise

Terrorism Act on the grounds that three of its prohibitions could be read to encompass the

peaceful protests that they engaged in. 744 F.3d 790 (1st Cir.), cert. denied, 135 S. Ct. 477

(2014). In each instance, the court rejected “their proffered interpretations of the provisions

of the statute” on the grounds that the plain text did not support them and the government

disavowed them:

       In sum, “[plaintiffs] in the present case present no concrete evidence to
       substantiate their fears, but instead rest on mere conjecture about possible
       governmental actions.” In particular, plaintiffs’ fear of prosecution under
       AETA is based on speculation that the Government will enforce the Act
       pursuant to interpretations it has never adopted and now explicitly rejects.
       Such unsubstantiated and speculative fear is not a basis for standing under
       Article III.

Id. at 803 (quoting Clapper v. Amnesty Int'l USA, 568 U.S. 398, 420 (2013), citation and

footnotes omitted).5

       “Federal courts look to a variety of factors to determine whether the plaintiff's

decision to forego certain activity is truly motivated by a well-founded fear that engaging

in the activity will lead to prosecution under the challenged statute.” Navegar, Inc. v.

United States, 103 F.3d 994, 999 (D.C.Cir. 1997). Those factors include “the history of

enforcement of the challenged statute to like facts” and “any threats of enforcement.”



       5
         Although the federal statute at issue contained “rules of construction” that
disavowed its application to the types of activities that the Blum plaintiffs wished to engage
in, 744 F.3d at 801, the same is true here, where the text of the Executive Order expressly
excludes from its reach actions—like the purchasing decisions that Mr. Ali makes in his
“personal capacity”—“that are not commercial in nature.” E.O. at 2 (¶A.1.i).

                                              14
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 20 of 45



Johnson v. District of Columbia, 71 F. Supp. 3d 155, 160 (D.D.C. 2014). And when

considering those factors, “[p]articular weight must be given to the Government disavowal

of any intention to prosecute on the basis of the Government’s own interpretation of the

statute and its rejection of plaintiffs’ interpretation as unreasonable.” Blum, 744 F.3d at

798. All of those factors weigh against Mr. Ali’s standing here.

       Finally, even if Mr. Ali’s fears came to pass and, at some point in the future, the

Governor or a reviewing court were to adopt a construction of ¶C that prohibits would-be

vendors from speaking out against commercial relations with Israelis, that might provide

standing then, but not now. Such hypothetical future injuries never suffice to establish

standing, for if they could, any plaintiff could challenge any law on the theory that it might

be changed at some point in the future. Nor is there any “credible threat” that Mr. Ali could

submit a bid or be awarded a contract—in full compliance with the Governor’s construction

of the Executive Order—and later be “subject to damages, disbarment, and even

imprisonment” if that construction subsequently changes. ECF 22 at 7 (¶32). The only

potential liability that Mr. Ali could face from the Executive Order would arise if he

submitted a false certification, which would not be the case under the scenario that Mr. Ali

postulates as his “credible threat.”

       The speculative threat of prosecution that Mr. Ali alleges goes well beyond the

circumstances in which the Fourth Circuit has found standing on that basis. For example,

in Kenny v. Wilson, students had standing to challenge South Carolina’s laws against

disorderly conduct in the public school system because they had been “prosecuted under

the laws in the past” and the defendants had not “disavowed enforcement if plaintiffs

                                             15
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 21 of 45



engage in similar conduct in the future.” 885 F.3d 280, 289 (4th Cir. 2018). In People for

the Ethical Treatment of Animals, Inc. v. Stein, plaintiff animal rights activists had standing

to challenge the constitutionality of a North Carolina commercial espionage statute because

the law “specifically targeted” organizations like it and because state enforcement officials

had not “‘disavowed enforcement’ if Plaintiffs proceed[ed] with their plans.” 737 F. App’x

122, 130-31 (4th Cir. 2018) (citation omitted). And in Cooksey, plaintiff had standing to

challenge a North Carolina law barring the unlicensed practice of dietetics because the

board charged with enforcing the law had threatened to sue him if he “did not bring his

website in line with the Act’s proscriptions.” 721 F.3d at 236.

       None of this describes Mr. Ali. There is nothing in the amended complaint to

suggest that Mr. Ali has previously been charged with submitting a false certification.

There is no allegation that any State official has ever threatened Mr. Ali with enforcement

of the Executive Order or indicated that, if he were to submit a bid or proposal, it would be

denied. Nor is there any allegation that a State official has ever suggested that Mr. Ali

might—at some point in the future—be subject to “damages, disbarment, and even

imprisonment” for submitting a certification that was truthful when made. See ECF 22 at

7 (¶32). And the Governor has disavowed the applicability of the Executive Order to

people like Mr. Ali who choose to boycott Israeli goods and services as a personal matter

outside the context of a State procurement. The absence of past enforcement and the

disavowal of future enforcement underscores that Mr. Ali has in no way established the

“credible threat” that might cause “[a] person of ordinary firmness” to “feel a chilling

effect.” Cooksey, 721 F.3d at 237.

                                              16
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 22 of 45



       Nor is this case like those that allow pre-enforcement review of criminal laws on

the grounds that a plaintiff “‘should not be required to await and undergo a criminal

prosecution as the sole means of seeking relief.’” Holder v. Humanitarian Law Project,

561 U.S. 1, 15 (2010) (quong Babbitt, 442 U.S. at 298). As one court put it—in another

Israel boycott case, no less—“[t]his isn’t a case where Plaintiffs would be exposed to

criminal prosecution or civil penalties if they were . . . presented . . . with a state contracting

opportunity conditioned on their execution of a no-boycott clause and refused to execute

it.” American Muslims for Palestine v. Arizona State Univ., No. CV-18-00670-PHX-

DWL, 2018 WL 6250474, at *8 (D. Ariz. Nov. 29, 2018). Instead, “if [Mr. Ali] were

denied the contract, [he] could simply file another lawsuit” at that point. Id.

       B.      The Allegations of the First Amended Complaint Do Not
               Establish First Amendment Standing Under a “Chilling” Theory.

       For many of the same reasons, neither do the allegations of the First Amended

Complaint establish that Mr. Ali has engaged in “‘self-censorship, which occurs when a

claimant is chilled from exercising h[is] right to free expression,’” Cooksey, 721 F.3d at

235 (citation omitted). Although Mr. Ali need not establish that he has “ceased [his

boycotting] activities altogether,” Benham v. City of Charlotte, N.C., 635 F.3d 129, 135

(4th Cir. 2011), he has to allege some objectively reasonable chilling of his First

Amendment rights to demonstrate injury in fact. Mr. Ali alleges precisely the opposite.

Not only has he “not ceased boycotting Israel,” ECF 22 at 9 (¶41), he continues to

“engage[] in and support[] boycotts” of Israeli businesses and organizations,” id. at 2 (¶4),

but he “only boycotts Israel in his personal capacity,” id. at 9 (¶38). In other words, Mr.


                                                17
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 23 of 45



Ali alleges both that he does not boycott Israel in his commercial software business

decisions—which is the only thing the Executive Order restricts—and that he continues to

boycott Israel in his personal capacity.

       Although the standing requirements are relaxed in the First Amendment context,

they still require Mr. Ali to establish that the Executive Order has chilled his speech. As

the Supreme Court observed in Laird, “if respondents themselves are not chilled . . . [they]

clearly lack that ‘personal stake in the outcome of the controversy’ essential to standing.”

408 U.S. at 13-14 n.7 (citation omitted). A plaintiff must show “h[is] right to free

expression” has been chilled, Benham, 635 F.3d at 135; he “‘cannot rest his claim to relief

on the legal rights or interests of third parties.’” Smith v. Frye, 488 F.3d at 272 (4th Cir.,

2007) (quoting Warth v. Seldin, 422 U.S. 490, 498-99 (1975); see also Speech First v.

Schlissel, 939 F.3d 764 (6th Cir., 2019) (stating that litigants have standing to challenge

government action “only when it restricts their own constitutionally protected activities”

(emphasis in original)).

       It was for this reason that the Tenth Circuit found that the plaintiffs in Citizen Center

v. Gessler had failed to allege “chilling” sufficient to challenge the constitutionality of an

election agency’s use of traceable ballots when they stated in their amended complaint that

they intended to vote despite the possibility that their votes might be traceable:

       This [chilling] requirement is missing here because Citizen Center does not
       provide plausible allegations that members intend to refrain from voting
       because of the possibility that their ballots might be traced. Instead, the
       members indicate in the amended complaint that they do intend to vote
       despite the possibility of tracing. . . . There Citizen Center alleges that its
       members include electors who “intend to freely vote their conscience in the


                                              18
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 24 of 45



       2012 primary and general, special district, municipal and coordinated
       elections, and elections held thereafter in their respective counties.

770 F.3d 900, 913 (10th Cir. 2014) (record citation omitted). Because the plaintiffs had

not altered their protected behavior, their “alleged chill [wa]s too conjectural to establish

an injury in fact” sufficient to establish standing to pursue their claim. Id. (citing Laird,

408 U.S. at 13-14 n.7). So it is here, where the First Amended Complaint does not allege

that Mr. Ali has altered his boycotting activities in response to the Executive Order.

       The only activity that Mr. Ali alleges that he has refrained from is bidding on

contracts that he would have bid on were it not for the Executive Order. ECF 22 at 11-12

(¶¶ 53-58). But even assuming that submitting a bid involves sufficient expressive activity

to make the decision not to do so “self-censorship,” Mr. Ali does not allege that his decision

to forgo those opportunities is the effect of the Executive Order, at least not as it is

implemented by the Governor. And that makes sense; because Mr. Ali “only boycotts

Israel in his personal capacity,” Id. at 9 (¶38), he could truthfully execute the certification

that appears in the bid/proposal affidavit, which only addresses his treatment of

subcontractors, vendors, and suppliers in the bid-preparation process.6 And, as the Court

observed, that certification, standing alone, “does not likely raise First Amendment

concerns.” ECF 20 at 6.




       6
         It also makes sense that Mr. Ali would not allege that he intends to discriminate
against Israelis in the formation of his bid, given that the computer-programming contracts
in which he alleges an interest would not seem to require subcontractors or suppliers, let
alone overseas subcontractors or suppliers.

                                              19
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 25 of 45



       Instead, the “intimidat[ion]” that Mr. Ali alleges would arise only “[i]f the ‘other

actions’ clause is not limited by the ‘in the solicitation, selection, or commercial treatment

of any subcontractor, vendor, or supplier’ clause.” ECF 22 at 9 (¶38, emphasis added).

For the reasons discussed in Section A above, that potential—that the Governor might

someday “change[]” his interpretation of the order or that a reviewing court might find it

“invalid,” ECF 22 at 7 (¶31) and that the Attorney General or some other official would

prosecute him for having made a certification that was truthful at the time made—is far

“too conjectural to establish an injury in fact.” Citizen Center, 770 F.3d at 913.

       Amawi v. Pflugerville Independent School District, properly understood, does not

compel a different result. 373 F. Supp. 3d 717 (W.D. Tex. 2019), appeal filed (5th Cir.,

May 2, 2019). Although the Texas district court concluded that, “[i]n the First Amendment

context . . . plaintiffs are neither required to formally submit a contract nor have a contract

rejected to have standing to bring a facial challenge to a law allegedly infringing the right

to free expression,” id. at 740-41, see ECF 20 at 9, the cases it cited in support of that

proposition involved facially invalid ordinances that conferred virtually limitless discretion

on permitting and enforcement officials. See Fernandes v. Limmer, 663 F.2d 619, 625 (5th

Cir. 1981) (plaintiff need not apply for permit to distribute literature in airport “because

the very existence” of the permitting scheme’s “broad grant of discretion” is

“constitutionally unacceptable”); Shuttlesworth v. City of Birmingham, Ala., 394 U.S. 147,

150 (1969) (plaintiff need not apply for permit to hold a parade, procession, demonstration

in public spaces when ordinance gives official “unbridled and absolute power to prohibit”

it); Dombrowski v. Pfister, 380 U.S. 479, 487 (1965) (allowing pre-enforcement challenge

                                              20
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 26 of 45



to penal statute under which officials threatened to prosecute plaintiffs as “subversive

organization”). More importantly, in Amawi, “several state actors [had] already interpreted

[the law at issue] to apply to Plaintiffs’ boycott activities,” 373 F. Supp. 3d at 738, the

plaintiffs had been denied government work because of the challenge statute, id. at 731-

35, and the certification they were required to sign applied to “all boycotting activity

undertaken by companies during the contract period regardless of whether the boycotts are

related to the content of the contract,” id. at 738. None of that is the case here.

       In the end, the only way in which the First Amended Complaint might establish

standing would be if Mr. Ali’s allegation that he “only boycotts Israel in his personal

capacity,” ECF 22-1 at 9 (¶38), were read to mean that he would boycott Israeli

subcontractors, vendors, and suppliers in the preparation of his bids were it not for the

Executive Order. Read that way, Mr. Ali would have alleged an injury from the Executive

Order, which indisputably restricts that conduct. But even then, redressability would be

an obstacle. As discussed in the Governor’s earlier reply, ECF 12 at 2-8, the standard

bid/proposal affidavit already requires each bidder to certify that, “[i]n preparing its

Bid/proposal on this project, the Bidder/Offeror has considered all Bid/proposals submitted

from qualified, potential subcontractors and suppliers, and has not engaged in

‘discrimination’ as defined in § 19-103 of the State Finance and Procurement Article of the

Annotated Code of Maryland.” Exhibit B at C-1 (¶B). Section 19-103, in turn, defines

“discrimination” to include discrimination based on “race, color, religion, ancestry or

national origin.” If Mr. Ali cannot certify compliance with the Israel-specific application

of this nondiscrimination clause, he surely cannot truthfully certify compliance with the

                                              21
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 27 of 45



larger commercial nondiscrimination clause of which it is a subset. Accordingly, even if

he were to obtain the relief he seeks—“an injunction striking the ‘No Boycott of Israel’

certification from any bid proposal he submits to a Maryland agency governed by

Executive Order 01.01.2017.25,” ECF 22 at 18 (¶C)—he would still not be able to bid on

State projects.

       This Court gave Mr. Ali a clear path to standing: “[S]ubmit a bid.” ECF 20 at 10.

Although, under the Governor’s implementation of the order, he “may well get the state

contract,” ECF 20 at 9, if he did not, the denial would provide the “more distilled dispute,”

id. at 2, that Article III requires. In requiring Mr. Ali to pursue a solicitation before bringing

suit, the Court would not be asking Mr. Ali to do anything more than what plaintiffs in the

other Israel boycott cases have done. See Koontz v. Watson, 283 F. Supp. 3d 1007, 1014

(D. Kan. 2018); Jordahl v. Brnovich, 336 F. Supp. 3d 1016, 1029 (D. Ariz. 2018); Arkansas

Times LP v. Waldrip, 362 F. Supp. 3d 617, 620 (E.D. Ark. 2019); Amawi, 373 F. Supp. 3d

at 731-35.7

III.   MR. ALI’S CLAIM AGAINST THE GOVERNOR IS BARRED BY THE
       ELEVENTH AMENDMENT TO THE UNITED STATES CONSTITUTION.

       As discussed in the State’s initial round of briefing, the Eleventh Amendment bars

this suit against the Governor because it does not fit within the narrow exception

recognized in Ex parte Young, 209 U.S. 123 (1908). See ECF 9-1, 12; see also ECF 10-1,



       7
        Two of the plaintiffs in Amawi did not submit contract proposals, 373 F. Supp. 3d
at 738 n.3, but both of them suffered concrete injuries, one from having had to decline an
affirmative “offer” to work as a paid debate judge, id. at 733, and the other because he was
“not paid” for work that he had already performed, id. at 734.

                                               22
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 28 of 45



13 (Attorney General’s treatment of immunity issue). This aspect of the Governor’s

memorandum and reply in support of his earlier motion to dismiss—which are incorporated

by reference herein—has not been altered by the allegations of the First Amended

Complaint.

IV.    THE EXECUTIVE ORDER DOES NOT VIOLATE THE FIRST AMENDMENT
       BECAUSE IT DOES NOT RESTRICT PROTECTED SPEECH.

       As for the merits of Mr. Ali’s First Amendment theories, they fail to state a claim

regardless of how the Executive Order is interpreted. Even if the Court were to ignore the

undisputed fact that the ¶C certification is the only certification that would-be vendors must

execute, the Executive Order would still withstand First Amendment scrutiny for the

reasons set forth in the Governor’s earlier briefing materials:

       ▪ First, the Executive Order does not restrict speech, only contracting and
         purchasing decisions that, under Rumsfeld v. Forum for Academic and
         Institutional Rights, Inc., 547 U.S. 47 (2006) (“FAIR”), qualify as conduct, not
         speech. That case and International Longshoremen’s Association, AFL-CIO v.
         Allied International, Inc., 456 U.S. 212 (1982), control, and not NAACP v.
         Claiborne Hardware Co., 458 U.S. 886 (1982), which involved an ordinance
         that restricted speech as well as commercial boycotting activities.

       ▪ Second, even if purchasing decisions involved expressive conduct, Mr. Ali’s
         First Amendment claim would fail because economic regulations that impose
         only incidental burdens on expressive conduct do not violate the First
         Amendment.

       ▪ Third, the Executive Order advances multiple compelling state interests—e.g.,
         prohibiting discrimination on the basis of ethnicity or national origin, regulating
         intra-state commerce—that justify any incidental effect the Order may have on
         any speech-related component of Mr. Ali’s business decisions.

       ▪ Finally, the states are not constitutionally obligated to subsidize speech, and the
         First Amendment places no limits on the government’s own speech.



                                             23
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 29 of 45



These grounds for dismissal under Rule 12(b)(6) apply with equal force to the

(mis)interpretation of the Executive Order that Mr. Ali postulates as the grounds for his

allegation that having to sign the ¶C certification would be “intimidating,” ECF 22 at 9

(¶38), and are incorporated herein.

       As implemented, however, the constitutionality of the Executive Order is plainer

still. Because, as Mr. Ali puts it, the Executive Order prohibits only an Israel-specific

“form of national-origin discrimination,” ECF 11 at 15, it fits squarely within the many

cases upholding the constitutionality of commercial nondiscrimination clauses.

       The Supreme Court has repeatedly upheld the constitutionality of non-

discrimination policies, like Maryland’s, that prohibit commercial discrimination on the

basis of race, national origin, and other immutable characteristics. See, e.g., Roberts v.

U.S. Jaycees, 468 U.S. 609, 615, 623 (1984) (upholding Minnesota law forbidding

discrimination based on “race, color, creed, religion, disability, national origin or sex”).

As the Court explained in Jaycees, “acts of invidious discrimination in the distribution of

publicly available goods, services, and other advantages cause unique evils that

government has a compelling interest to prevent—wholly apart from the point of view such

conduct may transmit.” Id. at 628; see also Norwood v. Harrison, 413 U.S. 455, 470 (1973)

(“Invidious private discrimination may be characterized as a form of exercising freedom

of association protected by the First Amendment, but it has never been accorded

affirmative constitutional protections.”); Hishon v. King & Spalding, 467 U.S. 69, 78

(1984) (same).



                                            24
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 30 of 45



       The Executive Order is a specific application of Maryland’s more general

commercial anti-discrimination policy. Like that more general policy, the Executive Order

prohibits agencies from contracting with business entities that discriminate “on the basis

of Israeli national origin.” E.O. at 2 (¶A.1 (defining “Boycott of Israel”), ¶C (certification

language)). And because the ¶C certification goes no further than the certification of

compliance with Maryland’s commercial nondiscrimination policy—the constitutionality

of which Mr. Ali does not question—it falls comfortably within constitutional bounds.

       The ¶C certification required by the Executive Order bars a would-be vendor from

bidding on government contracts if, in the formation of its bid, it discriminated against a

subcontractor, vendor, or supplier who just happens to reside in Israel or just happens to be

incorporated there. To refuse to do business with someone based on their nationality is to

discriminate based national origin. See, e.g., Sinai v. New England Telephone & Telegraph

Co., 3 F.3d 471 (1st Cir. 1993) (affirming trial court in Title VII case finding discrimination

based on Israeli national origin). The discrimination against Israelis and Israeli companies

that the Executive Order prohibits is national-origin discrimination under any reasonable

construction of that term, and it is precisely the type of discrimination that has long been

prohibited under Maryland’s commercial antidiscrimination policy. The State’s interest in

combatting that type of discrimination is “unrelated to the suppression of expression [and]

plainly serves compelling state interests of the highest order.” Jaycees, 468 U.S. at 624.

V.     THE EXECUTIVE ORDER IS NOT UNCONSTITUTIONALLY VAGUE.

       In the First Amended Complaint, Mr. Ali retains a First Amendment “void for

vagueness” claim and adds a new, second vagueness cause of action under the Fourteenth

                                              25
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 31 of 45



Amendment. See ECF 22 at 16-17 (¶¶84-90). Under the Due Process Clause, a state

enactment is unconstitutionally vague only if it “‘fails to provide a person of ordinary

intelligence fair notice of what is prohibited, or is so standardless that it authorizes or

encourages seriously discriminatory enforcement.’” Martin v. Lloyd, 700 F.3d 132, 135

(4th Cir. 2012) (quoting United States v. Williams, 553 U.S. 285, 304 (2008)). In

determining whether an enactment is void for vagueness, “a court is not confined to the

plain language of the contested statute.” Id. at 136 (citing Kolender v. Lawson, 461 U.S.

352, 355 (1983)). Instead, it “must ‘consider any limiting construction that a state court or

enforcement agency has proffered.’” Id. (quoting Village of Hoffman Estates v. Flipside,

Hoffman Estates, Inc., 455 U.S. 489, 494 n.5 (1982)).

       “It has long been a tenet of First Amendment law that in determining a facial

challenge to a statute, if it be ‘readily susceptible’ to a narrowing construction that would

make it constitutional, it will be upheld.” Virginia v. American Booksellers Ass’n, Inc.,

484 U.S. 383, 397 (1988) (citing Erznoznik v. City of Jacksonville, 422 U.S. 205 (1975);

Broadrick v. Oklahoma, 413 U.S. 601 (1973)). “The key to application of this principle is

that the statute must be ‘readily susceptible’ to the limitation; [the Court] will not rewrite

a state law to conform it to constitutional requirements.” Id.

       Here, the Court has already found that “the text of the Order is limited enough to be

susceptible to an interpretation that does not prohibit Mr. Ali’s proffered BDS activism.”

ECF 20 at 8-9. From that finding it follows from Martin that the Court “must ‘consider

any limiting construction that a state . . . enforcement agency has proffered,’” 700 F.3d at

136, and here, we have such a limiting construction. The Governor, through counsel, has

                                             26
       Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 32 of 45



clarified that ¶C is the operative provision of the Order and that it prohibits “only national-

origin discrimination against Israelis in the formation of a bid for a state contract.” ECF

20 at 1. That provision “leav[es] Mr. Ali and other potential state contractors free to

boycott Israel and Israeli companies outside the bid formation process without

compromising their eligibility to receive and maintain procurement contracts with the

state.” Id. And, the government “has expressly disavowed enforcement of Section B”—

i.e., the provision that forms the basis for Mr. Ali’s vagueness claim. Id. at 9. “[A]s the

Governor likely has the prerogative to issue the authoritative construction of his own

executive order,” id. at 8, Mr. Ali’s vagueness claim must be evaluated based on that

construction, and not the construction that Mr. Ali worries might be adopted at some point

in the future.

       The certification contained in ¶C of the Executive Order—which is the only

certification included in the bid/proposal affidavits that would-be state contractors must

execute—is not vague. As discussed in greater detail above, the only language in the

operative certification that Mr. Ali finds offensive—that he may not take “other actions

intended to limit commercial relations” with Israelis, ECF 22 at 8 (¶35)—is limited to the

bid-preparation process in two different ways. As the Court pointed out, the “other actions”

language is limited by the phrase “in the solicitation, selection, or commercial treatment of

any subcontractor, vendor, or supplier” and by the phrase “[i]n preparing its bid”:

       The undersigned bidder hereby certifies and agrees that the following
       information is correct: In preparing its bid on this project, the bidder has
       considered all proposals submitted from qualified, potential subcontractors
       and suppliers, and has not, in the solicitation, selection, or commercial
       treatment of any subcontractor, vendor, or supplier, refused to transact or

                                              27
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 33 of 45



       terminated business activities, or taken other actions intended to limit
       commercial relations, with a person or entity on the basis of Israeli national
       origin, or residence or incorporation in Israel and its territories. The bidder
       also has not retaliated against any person or other entity for reporting such
       refusal, termination, or commercially limiting actions.

ECF 20 at 5-6 (emphasis supplied by Court).8 The plain language of the ¶C certification

“largely mirrors” the general prohibition against national-origin discrimination that would-

be vendors have always had to certify compliance with. Id. at 6. “Standing alone,” the

Court concluded, “it does not likely raise First Amendment concerns.” Id.

       The only uncertainty about the Order’s effect arises from the language of ¶B, which

is not expressly limited to the bid-preparation process and thus could be read to prohibit

commercial discrimination against Israelis during the time period bound by the submission

of the bid and the end of the contract term. ECF 20 at 5, 7. But ¶B is not included in the

bid/proposal affidavits that would-be vendors must execute. Instead, vendors are only

required to execute the ¶C certification, which the Governor, through the Attorney

General’s office, has identified as the order’s operative provision. That certification, which

“largely mirrors” the general commercial nondiscrimination certification that has long

appeared in state bid/proposal affidavits—and which Mr. Ali does not challenge—is

sufficient to give bidders “a reasonable opportunity” to know what is expected of them.

Master Printers of Am. v. Donovan, 751 F.2d 700, 710 (4th Cir. 1984).9


       8
        The “other actions” phrase also includes within it the term “commercial relations,”
which is itself limited by definition to relations with a “vendor, supplier, subcontractor, or
other business entity.” E.O. at 3 (¶A.3). It thus fits comfortably within the rest of ¶C,
which is clearly limited to the bid-preparation process.
       9
         To the extent that Mr. Ali asserts a facial overbreadth claim, see ECF 22 at 14
(¶73), that claim must be dismissed for similar reasons. “Facial challenges are disfavored”
                                             28
      Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 34 of 45



                                     CONCLUSION

       The First Amended Complaint should be dismissed.

                                                 Respectfully submitted,

                                                 BRIAN E. FROSH
                                                 Attorney General of Maryland

                                                 /s/ Adam D. Snyder
                                                 ADAM D. SNYDER
                                                 Assistant Attorney General
                                                 Bar No. 25723
                                                 Office of the Attorney General
                                                 200 Saint Paul Place, 20th Floor
                                                 Baltimore, Maryland 21202
                                                 asnyder@oag.state.md.us
                                                 (410) 576-6398
                                                 (410) 576-6955 (facsimile)

                                                 Attorneys for Defendant Lawrence
                                                 Hogan, Governor of Maryland




to begin with, Washington State Grange v. Washington State Republican Party, 552 U.S.
442, 450 (2008), and “[f]acial overbreadth has not been invoked when a limiting
construction has been or could be placed on the challenged statute.” Broadrick v.
Oklahoma, 413 U.S. 601, 613 (1973) (citing cases). The other claims that remain tacked
on to the end of Mr. Ali’s amended complaint—things like “compel[led] speech” (¶71) and
“prior restraint” (¶72)—lack merit for the reasons set forth in the Governor’s earlier reply
(ECF 12). The ¶C certification is not meaningfully different from those that implement
the more general commercial nondiscrimination provisions, which are indisputably
constitutional.

                                            29
Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 PageExhibit
                                                        35 of 45   A
Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 36 of 45
Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 37 of 45
Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 38 of 45
         Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 39 of 45
                                                                                            Exhibit B


                           Attachment C.                Bid/Proposal Affidavit
A.       AUTHORITY
       I hereby affirm that I, ___________________________ (name of affiant) am the
       __________________________            (title)    and     duly     authorized      representative of
       __________________________________ (name of business entity) and that I possess the legal
       authority to make this affidavit on behalf of the business for which I am acting.
B.       CERTIFICATION REGARDING COMMERCIAL NONDISCRIMINATION
       The undersigned Bidder/Offeror hereby certifies and agrees that the following information is
       correct: In preparing its Bid/proposal on this project, the Bidder/Offeror has considered all
       Bid/proposals submitted from qualified, potential subcontractors and suppliers, and has not engaged
       in “discrimination” as defined in § 19-103 of the State Finance and Procurement Article of the
       Annotated Code of Maryland. “Discrimination” means any disadvantage, difference, distinction, or
       preference in the solicitation, selection, hiring, or commercial treatment of a vendor, subcontractor,
       or commercial customer on the basis of race, color, religion, ancestry, or national origin, sex, age,
       marital status, sexual orientation, sexual identity, genetic information or an individual’s refusal to
       submit to a genetic test or make available the results of a genetic test, disability, or any otherwise
       unlawful use of characteristics regarding the vendor’s, supplier’s, or commercial customer’s
       employees or owners. “Discrimination” also includes retaliating against any person or other entity
       for reporting any incident of “discrimination”. Without limiting any other provision of the
       solicitation on this project, it is understood that, if the certification is false, such false certification
       constitutes grounds for the State to reject the Bid/proposal submitted by the Bidder/Offeror on this
       project, and terminate any contract awarded based on the Bid/proposal. As part of its Bid/proposal,
       the Bidder/Offeror herewith submits a list of all instances within the past four (4) years where there
       has been a final adjudicated determination in a legal or administrative proceeding in the State of
       Maryland that the Bidder/Offeror discriminated against subcontractors, vendors, suppliers, or
       commercial customers, and a description of the status or resolution of that determination, including
       any remedial action taken. Bidder/Offeror agrees to comply in all respects with the State’s
       Commercial Nondiscrimination Policy as described under Title 19 of the State Finance and
       Procurement Article of the Annotated Code of Maryland.
B-1.     CERTIFICATION REGARDING MINORITY BUSINESS ENTERPRISES.
       The undersigned Bidder/Offeror hereby certifies and agrees that it has fully complied with the State
       Minority Business Enterprise Law, State Finance and Procurement Article, § 14-308(a)(2),
       Annotated Code of Maryland, which provides that, except as otherwise provided by law, a
       contractor may not identify a certified minority business enterprise in a Bid/proposal and:
        (1)   Fail to request, receive, or otherwise obtain authorization from the certified minority business
              enterprise to identify the certified minority bid/proposal;
        (2)   Fail to notify the certified minority business enterprise before execution of the contract of its
              inclusion in the Bid/proposal;
        (3)   Fail to use the certified minority business enterprise in the performance of the contract; or
        (4)   Pay the certified minority business enterprise solely for the use of its name in the
              Bid/proposal.
       Without limiting any other provision of the solicitation on this project, it is understood that if the
       certification is false, such false certification constitutes grounds for the State to reject the



Attachment C – Bid/Proposal Affidavit                Page C-1                      effective date: October 24, 2017
           Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 40 of 45



      Bid/proposal submitted by the Bidder/Offeror on this project, and terminate any contract awarded
      based on the Bid/proposal.
B-2. CERTIFICATION                  REGARDING           VETERAN-OWNED                SMALL         BUSINESS
ENTERPRISES.
      The undersigned Bidder/Offeror hereby certifies and agrees that it has fully complied with the State
      veteran-owned small business enterprise law, State Finance and Procurement Article, § 14-605,
      Annotated Code of Maryland, which provides that a person may not:
     (1)    Knowingly and with intent to defraud, fraudulently obtain, attempt to obtain, or aid another
            person in fraudulently obtaining or attempting to obtain public money, procurement contracts, or
            funds expended under a procurement contract to which the person is not entitled under this title;
     (2)    Knowingly and with intent to defraud, fraudulently represent participation of a veteran-owned
            small business enterprise in order to obtain or retain a Bid/proposal preference or a procurement
            contract;
     (3)    Willfully and knowingly make or subscribe to any statement, declaration, or other document that
            is fraudulent or false as to any material matter, whether or not that falsity or fraud is committed
            with the knowledge or consent of the person authorized or required to present the declaration,
            statement, or document;
     (4)    Willfully and knowingly aid, assist in, procure, counsel, or advise the preparation or presentation
            of a declaration, statement, or other document that is fraudulent or false as to any material
            matter, regardless of whether that falsity or fraud is committed with the knowledge or consent of
            the person authorized or required to present the declaration, statement, or document;
     (5)    Willfully and knowingly fail to file any declaration or notice with the unit that is required by
            COMAR 21.11.13; or
     (6)    Establish, knowingly aid in the establishment of, or exercise control over a business found to
            have violated a provision of § B-2(1) -(5) of this regulation.
C.         AFFIRMATION REGARDING BRIBERY CONVICTIONS
      I FURTHER AFFIRM THAT:
      Neither I, nor to the best of my knowledge, information, and belief, the above business (as is defined
      in Section 16-101(b) of the State Finance and Procurement Article of the Annotated Code of
      Maryland), or any of its officers, directors, partners, controlling stockholders, or any of its
      employees directly involved in the business’s contracting activities including obtaining or
      performing contracts with public bodies has been convicted of, or has had probation before
      judgment imposed pursuant to Criminal Procedure Article, § 6-220, Annotated Code of Maryland,
      or has pleaded nolo contendere to a charge of, bribery, attempted bribery, or conspiracy to bribe in
      violation of Maryland law, or of the law of any other state or federal law, except as follows (indicate
      the reasons why the affirmation cannot be given and list any conviction, plea, or imposition of
      probation before judgment with the date, court, official or administrative body, the sentence or
      disposition, the name(s) of person(s) involved, and their current positions and responsibilities with
      the business):
      ____________________________________________________________
      ____________________________________________________________




Attachment C – Bid/Proposal Affidavit               Page C-2                     effective date: October 24, 2017
           Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 41 of 45



D.          AFFIRMATION REGARDING OTHER CONVICTIONS
      I FURTHER AFFIRM THAT:
      Neither I, nor to the best of my knowledge, information, and belief, the above business, or any of its
      officers, directors, partners, controlling stockholders, or any of its employees directly involved in the
      business’s contracting activities including obtaining or performing contracts with public bodies, has:
     (1)     Been convicted under state or federal statute of:
           (a)   A criminal offense incident to obtaining, attempting to obtain, or performing a public or
                 private contract; or
           (b)   Fraud, embezzlement, theft, forgery, falsification or destruction of records or receiving stolen
                 property;
     (2)     Been convicted of any criminal violation of a state or federal antitrust statute;
     (3)     Been convicted under the provisions of Title 18 of the United States Code for violation of the
             Racketeer Influenced and Corrupt Organization Act, 18 U.S.C. § 1961 et seq., or the Mail Fraud
             Act, 18 U.S.C. § 1341 et seq., for acts in connection with the submission of Bids/Proposals for a
             public or private contract;
     (4)     Been convicted of a violation of the State Minority Business Enterprise Law, § 14-308 of the
             State Finance and Procurement Article of the Annotated Code of Maryland;
     (5)     Been convicted of a violation of § 11-205.1 of the State Finance and Procurement Article of the
             Annotated Code of Maryland;
     (6)     Been convicted of conspiracy to commit any act or omission that would constitute grounds for
             conviction or liability under any law or statute described in subsections (1)— (5) above;
     (7)     Been found civilly liable under a state or federal antitrust statute for acts or omissions in
             connection with the submission of Bids/Proposals for a public or private contract;
     (8)     Been found in a final adjudicated decision to have violated the Commercial Nondiscrimination
             Policy under Title 19 of the State Finance and Procurement Article of the Annotated Code of
             Maryland with regard to a public or private contract;
     (9)     Been convicted of a violation of one or more of the following provisions of the Internal Revenue
             Code:
           (a)   §7201, Attempt to Evade or Defeat Tax;
           (b)   §7203, Willful Failure to File Return, Supply Information, or Pay Tax,
           (c)   §7205, Fraudulent Withholding Exemption Certificate or Failure to Supply Information;
           (d)   §7206, Fraud and False Statements, or
           (e)   §7207 Fraudulent Returns, Statements, or Other Documents;
     (10) Been convicted of a violation of 18 U.S.C. §286 Conspiracy to Defraud the Government with
          Respect to Claims, 18 U.S.C. §287, False, Fictitious, or Fraudulent Claims, or 18 U.S.C. §371,
          Conspiracy to Defraud the United States;
     (11) Been convicted of a violation of the Tax-General Article, Title 13, Subtitle 7 or Subtitle 10,
          Annotated Code of Maryland;
     (12) Been found to have willfully or knowingly violated State Prevailing Wage Laws as provided in
          the State Finance and Procurement Article, Title 17, Subtitle 2, Annotated Code of Maryland, if:



Attachment C – Bid/Proposal Affidavit                 Page C-3                     effective date: October 24, 2017
        Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 42 of 45



        (a)   A court:
                 (i) Made the finding; and
                 (ii) Decision became final; or
        (b)   The finding was:
                 (i) Made in a contested case under the Maryland Administrative Procedure act; and
                 (ii) Not overturned on judicial review;
     (13) Been found to have willfully or knowingly violated State Living Wage Laws as provided in the
          State Finance and Procurement Article, Title 18, Annotated Code of Maryland, if:
        (a)   A court:
                 (i) Made the finding; and
                 (ii) Decision became final; or
        (b)   The finding was:
                 (i) Made in a contested case under the Maryland Administrative Procedure act; and
                 (ii) Not overturned on judicial review;
     (14) Been found to have willfully or knowingly violated the Labor and Employment Article, Title 3,
          Subtitles 3, 4, or 5, or Title 5, Annotated Code of Maryland, if:
        (a)   A court:
                 (i) Made the finding; and
                 (ii) Decision became final; or
        (b)   The finding was:
                 (i) Made in a contested case under the Maryland Administrative Procedure act; and
                 (ii) Not overturned on judicial review; or
     (15) Admitted in writing or under oath, during the course of an official investigation or other
          proceedings, acts or omissions that would constitute grounds for conviction or liability under
          any law or statute described in §§ B and C and subsections D(1)—(14) above, except as follows
          (indicate reasons why the affirmations cannot be given, and list any conviction, plea, or
          imposition of probation before judgment with the date, court, official or administrative body, the
          sentence or disposition, the name(s) of the person(s) involved and their current positions and
          responsibilities with the business, and the status of any debarment):
      ____________________________________________________________
         ____________________________________________________________
E.       AFFIRMATION REGARDING DEBARMENT
      I FURTHER AFFIRM THAT:
      Neither I, nor to the best of my knowledge, information, and belief, the above business, or any of its
      officers, directors, partners, controlling stockholders, or any of its employees directly involved in the
      business’s contracting activities, including obtaining or performing contracts with public bodies, has
      ever been suspended or debarred (including being issued a limited denial of participation) by any
      public entity, except as follows (list each debarment or suspension providing the dates of the
      suspension or debarment, the name of the public entity and the status of the proceedings, the


Attachment C – Bid/Proposal Affidavit              Page C-4                     effective date: October 24, 2017
           Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 43 of 45



      name(s) of the person(s) involved and their current positions and responsibilities with the business,
      the grounds of the debarment or suspension, and the details of each person’s involvement in any
      activity that formed the grounds of the debarment or suspension).
      ____________________________________________________________
      ____________________________________________________________
F.         AFFIRMATION REGARDING DEBARMENT OF RELATED ENTITIES
      I FURTHER AFFIRM THAT:
     (1)    The business was not established and does not operate in a manner designed to evade the
            application of or defeat the purpose of debarment pursuant to Sections 16-101, et seq., of the
            State Finance and Procurement Article of the Annotated Code of Maryland; and
     (2)    The business is not a successor, assignee, subsidiary, or affiliate of a suspended or debarred
            business, except as follows (you must indicate the reasons why the affirmations cannot be given
            without qualification):
      ____________________________________________________________
      ____________________________________________________________
G.         SUBCONTRACT AFFIRMATION
      I FURTHER AFFIRM THAT:
      Neither I, nor to the best of my knowledge, information, and belief, the above business, has
      knowingly entered into a contract with a public body under which a person debarred or suspended
      under Title 16 of the State Finance and Procurement Article of the Annotated Code of Maryland will
      provide, directly or indirectly, supplies, services, architectural services, construction related
      services, leases of real property, or construction.
H.         AFFIRMATION REGARDING COLLUSION
      I FURTHER AFFIRM THAT:
      Neither I, nor to the best of my knowledge, information, and belief, the above business has:
     (1)    Agreed, conspired, connived, or colluded to produce a deceptive show of competition in the
            compilation of the accompanying Bid/proposal that is being submitted; or
     (2)    In any manner, directly or indirectly, entered into any agreement of any kind to fix the
            Bid/proposal price of the Bidder/Offeror or of any competitor, or otherwise taken any action in
            restraint of free competitive bidding in connection with the contract for which the accompanying
            Bid/proposal is submitted.
I.         CERTIFICATION OF TAX PAYMENT
      I FURTHER AFFIRM THAT:
      Except as validly contested, the business has paid, or has arranged for payment of, all taxes due the
      State of Maryland and has filed all required returns and reports with the Comptroller of the
      Treasury, State Department of Assessments and Taxation, and Department of Labor, Licensing, and
      Regulation, as applicable, and will have paid all withholding taxes due the State of Maryland prior
      to final settlement.
J.         CONTINGENT FEES
      I FURTHER AFFIRM THAT:



Attachment C – Bid/Proposal Affidavit              Page C-5                   effective date: October 24, 2017
           Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 44 of 45



      The business has not employed or retained any person, partnership, corporation, or other entity,
      other than a bona fide employee, bona fide agent, bona fide salesperson, or commercial selling
      agency working for the business, to solicit or secure the Contract, and that the business has not paid
      or agreed to pay any person, partnership, corporation, or other entity, other than a bona fide
      employee, bona fide agent, bona fide salesperson, or commercial selling agency, any fee or any
      other consideration contingent on the making of the Contract.
K.          CERTIFICATION REGARDING INVESTMENTS IN IRAN
     (1)     The undersigned certifies that, in accordance with State Finance and Procurement Article, §17-
             705, Annotated Code of Maryland:
           (a)   It is not identified on the list created by the Board of Public Works as a person engaging in
                 investment activities in Iran as described in State Finance and Procurement Article, §17-702,
                 Annotated Code of Maryland; and
           (b)   It is not engaging in investment activities in Iran as described in State Finance and
                 Procurement Article, §17-702, Annotated Code of Maryland.
     (2)     The undersigned is unable to make the above certification regarding its investment activities in
             Iran due to the following activities:
      ____________________________________________________________
           ____________________________________________________________
L.  CONFLICT MINERALS ORIGINATED IN THE DEMOCRATIC REPUBLIC OF
CONGO (FOR SUPPLIES AND SERVICES CONTRACTS)
      I FURTHER AFFIRM THAT:
      The business has complied with the provisions of State Finance and Procurement Article, §14-413,
      Annotated Code of Maryland governing proper disclosure of certain information regarding conflict
      minerals originating in the Democratic Republic of Congo or its neighboring countries as required
      by federal law.
M.          PROHIBITING DISCRIMINATORY BOYCOTTS OF ISRAEL
      I FURTHER AFFIRM THAT:
      In preparing its bid/proposal on this project, the Bidder/Offeror has considered all bid/proposals
      submitted from qualified, potential subcontractors and suppliers, and has not, in the solicitation,
      selection, or commercial treatment of any subcontractor, vendor, or supplier, refused to transact or
      terminated business activities, or taken other actions intended to limit commercial relations, with a
      person or entity on the basis of Israeli national origin, or residence or incorporation in Israel and its
      territories. The Bidder/Offeror also has not retaliated against any person or other entity for reporting
      such refusal, termination, or commercially limiting actions. Without limiting any other provision of
      the solicitation for bid/proposals for this project, it is understood and agreed that, if this certification
      is false, such false certification will constitute grounds for the State to reject the bid/proposal
      submitted by the Bidder/Offeror on this project, and terminate any contract awarded based on the
      bid/proposal.
N.          I FURTHER AFFIRM THAT:
      Any claims of environmental attributes made relating to a product or service included in the bid or
      bid/proposal are consistent with the Federal Trade Commission’s Guides for the Use of
      Environmental Marketing Claims as provided in 16 C.F.R. §260, that apply to claims about the
      environmental attributes of a product, package or service in connection with the marketing, offering
      for sale, or sale of such item or service.


Attachment C – Bid/Proposal Affidavit                Page C-6                     effective date: October 24, 2017
        Case 1:19-cv-00078-CCB Document 25-1 Filed 11/26/19 Page 45 of 45



O.      ACKNOWLEDGEMENT
     I ACKNOWLEDGE THAT this Affidavit is to be furnished to the Procurement Officer and may be
     distributed to units of: (1) the State of Maryland; (2) counties or other subdivisions of the State of
     Maryland; (3) other states; and (4) the federal government. I further acknowledge that this Affidavit
     is subject to applicable laws of the United States and the State of Maryland, both criminal and civil,
     and that nothing in this Affidavit or any contract resulting from the submission of this Bid/proposal
     shall be construed to supersede, amend, modify or waive, on behalf of the State of Maryland, or any
     unit of the State of Maryland having jurisdiction, the exercise of any statutory right or remedy
     conferred by the Constitution and the laws of Maryland with respect to any misrepresentation made
     or any violation of the obligations, terms and covenants undertaken by the above business with
     respect to (1) this Affidavit, (2) the contract, and (3) other Affidavits comprising part of the contract.
     I DO SOLEMNLY DECLARE AND AFFIRM UNDER THE PENALTIES OF PERJURY THAT
     THE CONTENTS OF THIS AFFIDAVIT ARE TRUE AND CORRECT TO THE BEST OF MY
     KNOWLEDGE, INFORMATION, AND BELIEF.

        By:
        Signature of Authorized Representative and Affiant

        Printed Name:
        Printed Name of Authorized Representative and Affiant

        Title:
        Title

        Date:
        Date




Attachment C – Bid/Proposal Affidavit                   Page C-7                effective date: October 24, 2017
